EXHIBIT A
                                                      U.S. Department of Justice

                                                      Executive Office for Immigration Review

                                                      Office of the Director
                                                      510 7 Leesburg Pike. Suite 2600
                                                      Falls Church. Virginia 22 0./1


                                                      January 12, 2018

Immigration Judge A. Ashley Tabaddor
President
Nationa l Association of Immigration Judges

Immigration Judge Amiena Khan
Executive Vice President
National Association of Immigration Judges


               RE: Press Contacts and Use of Agency Resources

Dear Judges Tabaddor and Khan ,

        Congratu lations on your recent election to officer positions within the Nationa l
Assoc iation of Immigration Judges (NAIJ). The Agency looks forward to continuing to work
with you in your NAIJ representational capacities. Below is a summary of some of the Agency's
expectations with regard to your representational activities.

A.      Contacts with the Press

         The Agency acknowledges that, as officers of NAIJ , you have certain freedoms with
respect to representing the interests ofNAIJ to the public and press. However , such
representational freedoms are not unlimited. You must take into considerat ion the following
factors , particularly when communicating with the press /media regarding matters related to the
Department of Justice.

        1.     Appropriate Representatives

        It is incumbent upon NAU to keep the Agency informed regarding which immigration
judges have representative roles in the union. Please ensure that your list of NAIJ representatives
is kept up to date and includes an exp lanation of each immigration judge's representative role.
Immigration judges who are not acting as representatives of NAIJ are not afforded the same
protections to present the views ofNAIJ to the press and public.
                                              2
         2.       Notice to EOIR Regarding Press/Media Contacts

         On September 1, 2017, EOIR issued a Speaking Engagement Policy that clarified the
roles and responsibilities of various EOIR personnel involved in the speaking engagement
process. In the interest of not inappropriately interfering in the right ofNAIJ representatives to
speak on behalfofNAIJ, immigration judges who speak to the public or press/media in their
capacities as NAIJ representatives historically have not been required to seek ethics advice or
other permission from the Agency prior to speaking. The Agency will continue to exclude
immigration judges who speak to the public or press/media in their capacities as NAIJ
representatives from following the speaking engagement approval procedures outlined in the
Speaking Engagement Policy. 1 Please note that immigration judges who speak to the public or
pres-s in their capacities as NAIJ representatives are always speaking in their personal capacities,2
and not officially on behalf of EOIR.

         Although EOIR will not require NAIJ to receive approval for speaking engagements
involving the press/media, EOIR will require NAIJ representatives to report all media contacts
pursuant to Deputy Attorney General Rod J. Rosenstein's November 6, 2017 memorandum
entitled "Confidentiality and Media Contacts Policy," (Attachment 1). Mr. Rosenstein's
memorandum, which added language to the United States Attorney Manual (USAM) at 1-7 .000,
et seq., states that the policy contained therein apples to all DOJ personnel. Section 1-7.210 of
the USAM now requires all DOJ personnel to report to thefr designated media representative any
contacts with members of the media about DO.I matters. Pursuant to this requirement, NAIJ
representatives must repmi all media contacts regarding DOJ matters to EOIR's designated
media representative, Nathan Berkeley, within two business days of the media contact. NAIJ
representatives must report to whom the contact was made, the date of the contact, and the
general nature of the contact with the media.

         3.       Subject Matter

         As discussed in Mr. Rosenstein's memorandum, much ofDOJ's work involves non-
public, sensitive matters. As such, USAM section 1-7.100 now states that "DO.I personnel should
presume that non-public, sensitive infonnation obtained in connection with work is protected
from disclosure, except as needed to fulfill official duties of DOJ personnel, and as allowed by
court order, statutory or regulatory prescription, or case law and mies governing criminal and
civil discovery."

        The Department's interest in protecting non-public information exists alongside the
union's right to present its views to "appropriate authorities," as prescribed in the Federal
Service Labor-Management Relations Statute, at 5 U.S.C. § 7102:

1
  Please be aware that NAIJ representatives who would like to speak in their capacities as immigration judges (e,g.
at a pro bona model hearingprogram)must follow the Agency's SpeakingEngagementPolicy to gain approvalprior
to the speakingengagement.
2
  Although NAIJ representatives are not required to seek ethics advice from the Agency's ethics office prior to
speaking on behalf ofNAIJ, NAIJ representatives, like all federal employees, are required to follow the Standards of
Ethical Conduct for Employees of the Executive Branch. As new NAIJ representatives, you are encouraged to seek
ethics guidancein advanceof speakingengagementsto ensurethatyou are familiarwith ethics guidelines on
speaking in your personal capacities.
                                                  3

       Each employee shall have the right to form, join, or assist any labor organization,
       or to refrain from any such activity, freely and without fear of penalty or reprisal,
       and each employee shall be protected in the exercise of such right. Except as
       otherwise provided under this chapter, such right includes the right-

       ( 1) to act for a labor organization in the capacity of a representative and the right,
       in that capacity, to present the views of the labor organization to heads of
       agencies and other officials of the executive branch of the Government, the
       Congress, or other appropriate authorities ....

         The Federal Labor Relations Authority (FLRA) interprets "appropriate authorities" to
include the press, and unions may publicize labor disputes or issues that have a direct bearing on
conditions of employment. See, e.g., Bureau of Prisons Fed. Corr. Inst. and Am. Fed'n of Gov 't
Emps., 17 F.L.R.A. 696, 710-11 (1985); U.S. Dep't of Veterans Affairs Med. Ctr. Jamaica Plain,
Mass. and Fraternal Order of Police, 50 F.L.R.A. 583,586 (1994) (citing Dep't of the Navy,
Naval Facilities Eng'g Command, W. Div. San Bruno .. Cal. and Nat'! Fed'n of Fed. Emps., 45
F.L.R.A. 138, 148-49, 155 (1992)). However, a union's right to present its views is not absolute.
Camp Smedley D. Butler, 29 F.L.R.A. at l 081 (citing Bureau of Prisons, 17 F.L.R.A. at 697).
For example, statements to the media are not protected if the statements are disloyal or disruptive
of discipline. See U.S. Forces Korea/Eighth U.S. Army and Nat 'I Fed'n of Fed. Emps., 17
F.L.R.A. 718, 728 (1985) (citing NLRB v. Local 1229, Int 'l Bhd. of E/ec. Workers, 346 U.S. 464
(1953); Southwestern Bell Tel. Co. and Commc 'ns Workers of America, 200 N.L.R.B. 667
(1972)). Importantly, § 7102 does not protect communications to outside parties that jeopardize
the institution's mission or safety. U.S. Penitentiary Ad.min. Maximum Florence, Colorado and
AFGE, DE-CA-90530, F.L.R.A. Rep. No. 16, 6 (2000) (citing Bureau of Prisons, 17 F.L.R.A. at
696-97). Moreover, the Statute does not protect comments that constitute flagrant misconduct or
are of"an outrageous or insubordinate nature .... " Naval Facilities Engineering Command, 45
F.L.R.A. at 156. To determine whether conduct constitutes protected activity or flagrant
misconduct, "the Authority balances the employee's right to engage in protected activity, which
'permits leeway for impulsive behavior, ... against the employer's right to maintain order and
respect for its supervisory staff on the jobsite. '" AFGE v. SSA Valrico, Fla., 59 F.L.R.A. 767,
770 (2004) (citing Dep 't of Def Def Mapping Agency Aerospace Ctr. St. Louis Mo. and Nat'/
Fed'n of Fed. Emps., 17 F.L.R.A. 71, 80 (1985)).

        While it is fairly clear that, subject to the caveats discussed above regarding disloyal and
disruptive statements and statements that jeopardize safety or the Agency's mission, the union
may express its views to the media, there is no case law to suggest that the union may publicize
non-public agency information that representatives only know in their capacity as Agency
employees. For example, publicizing a labor dispute that union officials are aware of due to their
status as union officials is different from union officials publicizing non-public, sensitive Agency
infom1ation that they are privy to because of their status as Agency employees. Due to the
sensitive nature of the work of the Department in general, and EOIR in particular, NAI.f
representatives must be cognizant of this distinction and take care not to release non-public,
sensitive Agency infonnation to the public or press.
                                                      4

         4.      Use of Disclaimers

        When NAIJ representatives interact with the media, they must follow the procedures
outlined in the April 7, 2015 Memorandum of Understanding (MOU) between the Agency and
NAIJ regarding the issuance of appropriate disclaimers (Attachment 2). 3 Pursuant to this MOU,
NAIJ representatives must give the following disclaimer when speaking on behalf ofNAIJ:

         "I am speaking as [relevant position with NAIJ] of the National Association of
         Immigration Judges and not as an official of the United States Department of
         Justice."

        When providing written statements, NAIJ representatives must provide the following
written disclaimer:

        "The author is the [relevant position with NAIJ] of the National Association of
        Immigration Judges. The views expressed here do not necessarily represent the
        official position of the United States Department of Justice, the Attorney General,
        or the Executive Office for Immigration Review. The views represent the
        author's personal opinions, which were formed after extensive consultation with
        the membership ofNAIJ."

       Please familiarize yourselves with the MOU in order to ensure that NAIJ representatives
provide the appropriate disclaimers when interacting with the press/media.

B.      Use of Agency Resources for Representational Activities

       In general, NAIJ's rights and limitations on the use of Agency time and resources to
engage in representational activities are outlined in the collective bargaining agreement,
pm1icularly in Articles 4, 5, and 6. However, the following information should also be noted.

        1.       Use of Government E-mail/iPhones

        Pursuant to A11icle6.1.e., NAIJ representatives will have "access to the electronic mail
system to facilities communications between the Association and Immigration Judges regarding
representational matters." Moreover, the Agency has agreed to provide Agency iPhones to the
President and Vice President ofNAIJ. However, please be aware that there is no expectation of
privacy in the use of government computers or computer systems, including iPhones, and the use
of departmental computer systems constitutes consent to monitoring and disclosure of
information stored on or transiting the depm1mental computer system. See, e.g., Section 3.e-f.
DOJ Order 2740. IA, Use and Monitoring ofDOJ Computers and Computer Systems.
(Attachment 3). While EOIR has no objective to intercept communications between NAIJ and
the bargaining unit (or NAIJ and its counsel), such communications may be captured incidental


3
 The MOU is also available on the EOJR Intranet at
https://eoirnet/sites/eoir/OCIJ/AdministrationandPolicy/Union/executed%20MOU_naij.pdf
                                                5
to searches related to discovery and/or Freedom of Information Act (FOIA) requests, or for other
authorized purposes as described in Section 3.f of DOJ Order 2740. lA.

       2.      Use of Government Employee Time

         NAIJ cannot solicit EOIR employees to perform duties, such as legal research, for NAIJ
on government time. The Standards of Ethical Conduct for Employees of the Executive Branch
state that "an employee shall not encourage, direct, coerce, or request a subordinate to use
official time to perform activities other than those required in the performance of official duties
or authorized in accordance with law or regulation." 5 C.F.R. § 2635.705(b). Even though law
clerks and legal assistants are not in a superior-subordinate relationship with immigration judges,
immigration judges are in a position of power and authority over these employees. To ask such
employees to use official time or government resources (such as government-provided
computers and legal research databases) to do work on behalf ofNAIJ would be inappropriate
and may constitute a violation of 5 C.F.R. § 2635.702(a), use of public office for private gain.
("An employee shall not use or permit the use of his Government position or title or any
authority associated with his public office in a manner that is intended to coerce or induce
another person, including a subordinate, to provide any benefit, financial or otherwise, to himself
or to friends, relatives, or persons with whom the employee is affiliated in a nongovernmental
capacity.")

***
        Please do not hesitate to reach out to the appropriate Agency authorities (e.g., the Ethics
Office, the Communication and Legislative Affairs Division, and/or OCIJ management) if you
have any questions or concerns regarding your responsibilities with respect to this memorandum.


                                                      Sincerely,

                                                                   1-l· ~
                                                       /{u11u--l'v--C
                                                     Katherine H. Reilly
                                                     Acting Deputy Director

Cc:    MaryBeth Keller
       Chief Immigration Judge
